Citation Nr: 1027868	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  04-09 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1970. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), which denied the 
benefit sought on appeal.

In September 2007, the Board remanded this matter for further 
development and the matter has been returned to the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

As noted above, the Board remanded the matter for further 
development in September 2007.  The Board instructed the RO to 
provide the Veteran an examination for his hypertension.  The 
Board specifically requested that the examiner review all 
pertinent records associated with the claims file.  In September 
2009, the Veteran was afforded an examination.  However, the 
examiner stated that he reviewed the available records inclusive 
of the Veteran's electronic record since the claims folder (to 
include service treatment records) was not provided.  The 
examiner specifically noted that he was unable to provide an 
opinion regarding direct service connection for hypertension 
without access to the service treatment records.  The Board finds 
the examiner's failure to review the service treatment records 
indicates that he did not review all pertinent records in the 
claims file as directed by the September 2007 remand.  A remand 
by the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  Therefore, the claims folder must be 
provided to the September 2009 VA examiner to supplement his 
opinion. 

The record contains a July 2003 letter from S.J.R-N, M.D. noting 
the Veteran's eight year history of type II diabetes mellitus 
associated with hypertension.  He stated that these conditions 
along with central obesity and elevated cholesterol comprise the 
metabolic syndrome which is related to hyperinsulin.  Dr. R-N 
opined that the Veteran's hypertension and diabetes mellitus were 
related because they had the same root problem.  He speculated 
that service-related disability such as emotion distress could 
contribute to dietary changes leading to obesity, which for 
people who have a family tendency to develop diabetes mellitus 
can lead to the development of metabolic syndrome, hypertension, 
and diabetes mellitus.  In an August 2005 letter, the physician 
wrote that there was "some scientific evidence supporting that 
Agent Orange exposure can bring out the metabolic syndrome in at 
risk individuals."  Significantly, the physician did not include 
the "scientific evidence" he alluded to in the August 2005 
letter nor did he include any cites to the evidence.  The Board 
finds that attempts should be made to obtain the evidence noted 
in the August 2005 letter.  On remand, the RO should request that 
Dr. R-N provide the scientific evidence supporting his assertion 
that Agent Orange can bring out the metabolic syndrome in at-risk 
individuals.  

Accordingly, the case is REMANDED for the following action:

1.	With any necessary assistance from the 
Veteran, contact Dr. R-N and request that 
he provide the scientific evidence 
supporting his assertion that Agent 
Orange can bring out the metabolic 
syndrome in at-risk individuals.  All 
efforts to obtain this evidence must be 
documented in the claims folder. 

If the RO is unable to secure this 
evidence, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claim; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2009).

2.	Thereafter, forward the claims folder to 
the September 2009 VA examiner for the 
purposes of obtaining an addendum to his 
earlier report based on his review of all 
pertinent evidence in the claims file.  If 
the same examiner is not available, the 
claims folder should be forwarded to 
another qualified examiner.  If 
examination of the Veteran is necessary, 
such should be arranged. 
The examiner must state on the examination 
report that the claims folder was 
reviewed. 

The examiner is requested to review all 
pertinent records associated with the 
claims file, and to provide an opinion as 
to whether it is at least as likely as not 
that any currently existing hypertension 
is causally or etiologically related to 
his symptomatology in service or is 
otherwise related to his military service 
or to a service-connected disability such 
as diabetes mellitus or was permanently 
aggravated by active duty or a service-
connected disability.  The examiner must 
address the medical opinions advanced by 
Dr. R-N in July 2003 and August 2005 and 
indicate if he/she agrees with or 
disagrees with the findings.  

A detailed rationale, including pertinent 
findings from the record, should be 
provided for all opinion(s) provided.  If 
any opinion cannot be provided without 
resort to speculation, the examiner should 
so state and indicate why such an opinion 
would require speculation.  

3.	Then, after ensuring any other necessary 
development has been completed, 
readjudicate the Veteran's claim.  If 
action remains adverse to the Veteran, 
provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
G.A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


